        Case 1:21-cv-00052-3JP Document 355                Filed 07/30/21     Page 1 of 18




                 UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE:        THE HONORABLE MARK A. BARNETT, CHIEF JUDGE
               THE HONORABLE CLAIRE R. KELLY, JUDGE
               THE HONORABLE JENNIFER CHOE-GROVES, JUDGE
________________________________________________
                                                 :
                                                 :
In Re Section 301 Cases                          :      Court No. 21-00052
                                                 :
________________________________________________:

          PLAINTIFFS’ RESPONSE TO DEFENDANTS’ DRAFT REPOSITORY
                              INSTRUCTIONS

       Since the Court entered a preliminary injunction in this appeal on July 6, 2021, members

of the Plaintiffs’ Steering Committee have worked in earnest with Defendants to establish

parameters to implement the Court’s order that would minimize the burden for all parties. Despite

our efforts to reach a solution that works for both sides, there remains a regrettable and significant

gap between Plaintiffs and Defendants.

       Pursuant to the instructions provided by the Court in the status conference held on Friday,

July 23, 2021, Defendants shared their draft repository instructions with the Steering Committee

on Tuesday, July 27. The next day, Plaintiffs’ Steering Committee shared with Defendants

Plaintiffs’ numerous concerns with these draft instructions. Moreover, on Thursday, July 29, and

Friday, July 30, Steering Committee members met with Defendants to discuss these concerns and

propose alternative approaches. We understand that Defendants are considering our comments,

but have submitted to the Court largely the same draft instructions sent to us earlier this week. As

such, we reproduce here the comments we have provided to Defendants for the Court’s

consideration as well, the goal of which is to propose alternative solutions and to comment on the

specific details of what Defendants have proposed. Attachment 1 contains Plaintiffs’ concerns

with the draft repository instructions submitted by Defendants. Attachment 2 contains a slide
        Case 1:21-cv-00052-3JP Document 355                Filed 07/30/21   Page 2 of 18




presentation by Plaintiffs demonstrating that Defendants could easily extract the necessary

information for its repository using data already housed within U.S. Customs & Border

Protection’s Automated Commercial Environment (“ACE”). Utilizing data within ACE – which

is the presumptively accurate source for all of the relevant import data – would significantly

decrease the likelihood of erroneous liquidations and other errors that may arise under Defendants’

proposed approach.

                                                    ***

       Plaintiffs appreciate the Court’s attention to this important issue and stand ready to meet

with the Court to discuss our concerns and our proposal.

                                             Respectfully submitted,

                                              /s/ Matthew R. Nicely
                                              Matthew R. Nicely
                                              Pratik A. Shah
                                              James E. Tysse
                                              Devin S. Sikes
                                              Daniel M. Witkowski
                                              Sarah B. W. Kirwin

                                              AKIN GUMP STRAUSS HAUER & FELD LLP
                                              2001 K Street, NW
                                              Washington, D.C. 20006

                                              Counsel to Plaintiffs HMTX Industries LLC,
                                              Halstead New England Corporation, Metroflor
                                              Corporation, and Jasco Products Company
                                              LLC

Date: July 30, 2021




                                                2
Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 3 of 18




                ATTACHMENT 1
        Case 1:21-cv-00052-3JP Document 355               Filed 07/30/21      Page 4 of 18




        STEERING COMMITTEE’S CONCERNS WITH DEFENDANTS’ DRAFT
                      REPOSITORY INSTRUCTIONS

        Plaintiffs’ Steering Committee sets forth below their numerous concerns with Defendants’
draft repository instructions. The Steering Committee shared these concerns with Defendants on
Wednesday, July 28.

         The key overarching concern is that the proposed instructions create a massive amount of
work for both Plaintiffs and U.S. Customs & Border Protection (“CBP”). CBP will have to process
thousands of emails and spreadsheets on a monthly basis, creating more work than should be
necessary for all involved parties, well beyond what the Court imagined in its July 6, 2021
preliminary injunction order (“Order”). The amount of time and resources (and inevitably money)
that it will cost for the importers and CBP to follow the instructions and implement suspension is
significant. Instead, Plaintiffs respectfully submit that it would be more sensible to do as follows:

              Agree to a stipulation that, if Plaintiffs’ claims are successful, reliquidation and
               refund will be available for all entries that liquidate since July 6, 2021;

              In the alternative,

               •   with respect to already-filed entries unliquidated as of July 6, 2021, CBP should
                   design its own query using Plaintiffs’ importer of record (“IOR”) numbers to
                   pull the necessary information from its Automated Commercial Environment
                   (“ACE”) system (to which not all IORs have access); and

               •   with respect to future entries, CBP should establish a mechanism for allowing
                   IORs to identify the entries during the entry submission process, such as
                   creating a new entry type, Special Program Indicator, or other “flag” that the
                   IORs could use to designate the entry summary as subject to suspension under
                   the Order. This would eliminate the need for periodic updates (30-day or
                   otherwise) contemplated by the instructions.

Plaintiffs recognize that CBP may need additional time to implement these alternatives, and would
readily agree to any reasonable extension of the temporary restraint period to allow such time.

       Turning to the draft instructions themselves, Plaintiffs have the following specific
comments. These comments reflect input from seasoned members of the Steering Committee who
have decades of experience with CBP’s ACE system.

              The instructions are unnecessarily complicated. They require importers to submit
               code-like syntax that must be executed precisely. If an IOR does not meet the exact
               requirements or its request contains a typographical error, there is no assurance that
               CBP will ultimately allow suspension of those entries. This level of intricacy does
               not align with the Order, which requires that CBP effectuate the injunction based
               on a specific data set provided by Plaintiffs. Requiring Plaintiffs to submit this
               intricately formatted code puts too much responsibility on Plaintiffs to implement
               the injunction.

                                                 1
Case 1:21-cv-00052-3JP Document 355             Filed 07/30/21     Page 5 of 18




    CBP is establishing a two-pronged deadline for requesting suspension: filings must
     occur on the 3rd Monday of every month and no less than 30 days prior to the date
     on which the entry is “scheduled to liquidate.” The need to file on a specific date
     each month is arbitrary and not contemplated by the Order. It may also be
     unworkable given the extent to which customs brokers will be doing these filings
     for multiple Plaintiffs. And the deadline of filing at least 30 days prior to
     “scheduled liquidation” is unclear. Plaintiffs assume the scheduled liquidation date
     means 314 days after entry for Type 1 entries, but CBP should clarify this in its
     instructions. It should also address what this means for non-Type 1 entries. Even
     once clarified, liquidations often occur prior to whatever CBP is referring to as the
     “scheduled” date. As such, for normal entries, assuming this 30-day deadline holds,
     it is unclear whether CBP is committing to never liquidating any List 3 and 4A entry
     prior to 284 days after entry (i.e., 30 days prior to 314 days after entry).
    It is also unclear what consequence will occur if the IORs do not meet the detailed
     requirements or arbitrary deadlines. Plaintiffs assume that, unless Defendants
     otherwise stipulate, CBP will consider any entries submitted after the proposed
     deadline outside of the Order’s scope and, therefore, not suspend liquidation for
     them, but this would be inconsistent with the intent of the Order.
    The proposed instructions also create numerous additional obligations that the
     Order did not envision, including the following:
     -   Certain data reporting obligations – specifically, the CBP Center of Excellence
         and Expertise (“CEE”) name and control team – were identified by the Order
         as optional (“if known”), but the instructions now make this information
         mandatory. This is not an entry summary data element, and many importers do
         not even know the meaning or relevance of the CEE or the relevant control
         team.
     -   The instructions also require IORs to submit the information in two manners
         (via email and DIS), when the Order only contemplated a single repository.
     -   The instructions propose that the IORs must verify in CBP’s Official Notice of
         Extension, Suspension, and Liquidation Bulletin that suspension of liquidation
         was achieved and, if not, that the IOR has the obligation to engage CBP.
         Requiring importers, who presumably received a confirmation email, to check
         the Bulletin Notice for liquidation is making importers conduct quality control
         for CBP when CBP should have a means of ensuring that it has fully complied
         with the Order. Importers who wish to confirm in the Bulleting Notices can do
         so, but it should not be a requirement to ensuring that CBP has complied with
         the Order.
    The draft instructions also leave unanswered several additional questions. Plaintiffs
     identify below points that Defendants should clarify or fix:



                                       2
Case 1:21-cv-00052-3JP Document 355            Filed 07/30/21     Page 6 of 18




     -   The draft instructions do not answer what IORs need to do with respect to
         entries that liquidated since July 6th or other entries that are not properly
         suspended after receiving the IOR’s information. The IORs need an efficient
         method to deal with these entries and know with certainty that they are in the
         universe of entries on which the Court can order relief, in the event that
         Plaintiffs succeed.
     -   The instructions do not address how an IOR should obtain the necessary
         information if its broker cannot extract the information from relevant data
         sources, including, but not limited to, ACE. Does CBP intend to have a
         dedicated help desk to assist such IORs? And, how quickly could IORs expect
         to receive such assistance?
     -   The sample email confirmation explains that IOR submitted emails and
         attachments may not be considered “correct/acceptable.” In the event that a
         rejection occurs, the instructions need to specify how much time the IOR will
         have to remedy the issues (and the rejection needs to specify the problem(s)).
     -   There needs to be some consideration of how suspension will work with
         reconciliation and drawback, considering that the litigation may require
         suspension for a longer time than, for example, the typical 21-month
         reconciliation period.
     -   The draft instructions say that the email subject line must include a
         “cumulative” batch number, but it is not explained what cumulative means.
         Plaintiffs assume this is simply a sequential number, and that the so-called
         cumulative batch number in the spreadsheet is the same number in the email
         subject line, but this should be clarified.
     -   In the event that a broker is submitting the email for an IOR, it is unclear who
         the “transmitter” and the “POC” is (is it the customs broker or the IOR?).
     -   The draft instructions do not clarify if the 5,000-row limit includes the header
         row.




                                      3
Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 7 of 18




                ATTACHMENT 2
                    Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 8 of 18

                  July 6, PI Order Requirements
                                vs.
                       CBP Requirements –
Court’s PI Order                                     CBP Proposed Requirements
• IOR #                                              • IOR #
• Court # and filing date                            • Court # and filing date
• Center + team assignment if known                  • Center ID Name + Control Team
• Entry #                                            • Entry Summary #
• Entry Date                                         • Entry Date
                                                     • Must know scheduled liquidation date

                                                     CBP makes Center and Team
                                                     mandatory, adds other requirements
                  Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 9 of 18




Additional Requirements/Concerns
• Note complex syntax required
• Arbitrary filing date of 3rd
  Monday
• Arbitrary 30 days before
  scheduled liquidation
• Manual and repetitive check of
  Liquidation Status Bulletin
• No clear recourse for errors or
  omissions
                Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 10 of 18



Importers not on ACE need to review 7501s manually
and identify any with 9903.88.03, etc. tariff codes




Then identify Center, Team, and scheduled liquidation date –
which are not readily available data points and are manual
lookups
           Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 11 of 18




Sample spreadsheet per CBP Instructions
CBP Has Many Canned Reports Available in ACE –
            Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 12 of 18




Each Tab Below Has Different Reports That Can be
Run – Note the Trade Remedy Tab
                  Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 13 of 18



CBP Can Use a Modified TR-005 to Generate Data Required
to Suspend Entries
• CBP Regularly Creates New Reports in ACE – so adding a new
  one/modifying the existing TR-005 is not unreasonable to ask of CBP
             Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 14 of 18


Only Need IOR #s To Generate Report
               Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 15 of 18

4 of the Required Data Elements Are On Existing
TR-005 Report: Entry #, Entry Date, CEE, Team #
CBP Can Modify This Existing Report to Add
             Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 16 of 18




Liquidation Status
                      Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 17 of 18




Benefits of Relying on a Modified TR-005
• Already Includes
   •   Entry Number
   •   Entry Date
   •   Center
   •   Team
• Plaintiffs can provide IOR, Court No., and Summons Date
• Gives CBP all the data necessary to suspend
• Balances burdens
• Complies with Rule 1 goal of efficient and inexpensive resolution of
  the issue
                   Case 1:21-cv-00052-3JP Document 355   Filed 07/30/21   Page 18 of 18




Alternative: Create a Report for Plaintiffs
• If CBP cannot (or will not) rely on its ACE data and capabilities, it
  should create an ACE report that generates the requested data in
  exactly the format CBP wants
• Plaintiffs or their brokers can run that new report and email it to the
  Center (or upload directly) for CBP to process
• Also, CBP should create an ACE report that allows importer-plaintiffs
  to verify that CBP has suspended liquidation. Otherwise, importer-
  plaintiffs will have to verify the status of each entry individually
  through the Official Notice of Extension, Suspension and Liquidation
  web page, which is likely to be a practical impossibility for many
  plaintiffs.
